DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

           DARREN KLEMENCIC and NIURKA KLEMENCIC,
                         Appellants,

                                     v.

                 U.S. BANK NATIONAL ASSOCIATION,
                             Appellee.

                               No. 4D13-3052

                               [July 30, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen D. Ireland, Judge; L.T. Case No. 09 039877
(14).

  Alexis Fields and Kendrick Almaguer of The Ticktin Law Group, P.A.,
Deerfield Beach, for appellants.

   William L. Grimsley of McGlinchey Stafford, Jacksonville, for appellee.

                       CONCESSION OF ERROR

PER CURIAM.

    Defendants appeal a final judgment of mortgage foreclosure in favor of
U.S. Bank (“appellee”). Appellee concedes that the evidence presented at
trial was insufficient to meet its burden of proving standing to enforce
the note it introduced. See McLean v. JP Morgan Chase Bank Nat’l Ass’n,
79 So. 3d 170, 173 (Fla. 4th DCA 2012) (finding that a “plaintiff must
prove that it had standing to foreclose when the complaint was filed.”
(citation omitted)). Because appellee failed to prove it had standing to
foreclose, we reverse the final judgment and remand for the trial court to
enter an involuntary dismissal of the complaint.

   Reversed and Remanded with directions.

STEVENSON, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.